DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 12/05/2019 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 5, said claim is held to be indefinite because it is unclear how, it at all, the limitation “resistively-heatable” further limits the CNT, graphene, or graphene oxide layer.  Applicant argues that the “resistively heatable” layer is discussed throughout the specification.  The specification has been reviewed and the examiner can find three uses of the term “resistively heatable.”  None of said three occurrence include a definition for the term “resistively heatable” or an explanation of the characteristics associated with such a film.  While applicant notes “resistively heatable” will exclude insulating layers, it is unclear where counsel finds support for said conclusion and its not clear what is considered an “insulating” layer as said term is subjective.
With regards to claims 6-9, said claims are held to be indefinite because it is unclear what constitutes a “heat releasable composition.”  Said term does not have an art-accepted definition and is not defined with the specification.  Furthermore, the specification fails to set forth an objective standard used to evaluate whether a composition is “heat releasable” and under what conditions said characteristic is met.  Applicant does not make any arguments with regards to the rejection of the term “heat releasable” but does make the amendment that states “wherein the heat releasable composition is a composition which, when heated, generate a gas or aerosol.”
Claim 14 is further held to be indefinite because there is no antecedent basis for the terms “the layer” having an average temperature, or “the surface of the heated area.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 102557022 teaches a polymeric foam coated with a layer of graphene.  Additionally, Farquhar eat al (US 10,501,845) teaches a porous metallic substrate, a coating of graphene deposited thereon, and a metal layer disposed over the graphene layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/ Primary Examiner, Art Unit 3649